Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Pub. No.: US 2015/0000591 to Kawasaki et al. discloses there is provided a substrate processing apparatus including a gas supply unit installed in a support unit or a receiving unit accommodating a substrate storage container, and configured to supply a predetermined gas into the substrate storage container; a monitoring unit configured to compare a flow rate of the predetermined gas supplied into the substrate storage container via the gas supply unit with a preset reference value and output a signal indicating a result of comparison between the flow rate of the predetermined gas and the preset reference value; and a management unit configured to manage a transfer state of the substrate storage container based on the signal outputted from the monitoring unit. 
Pub. No.: US 2018/0265294 to Hayashi discloses a substrate processing apparatus includes a plurality of placement parts on which a substrate container is placed, a driving part configured to move the plurality of placement parts, a transport mechanism configured to load the substrate container into one of the plurality of placement parts and to unload the substrate container from one of the plurality of placement parts, and a controller configured to control the driving pan and the transport mechanism so that by raising or lowering the transport mechanism while keeping a support of the transport mechanism unmoved in an initial position, the substrate container is delivered from one of the plurality of placement parts to the support of the transport mechanism, and the substrate container is delivered from the support of the transport mechanism to one of the plurality of placement parts. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUES M SAINT SURIN/Examiner, Art Unit 2861